        Case 1:15-cr-00445-PAE Document 1170 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                       15 Cr. 445-5 (PAE)
                        -v-

 JASON BENJAMIN,                                                             ORDER

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from Jason Benjamin regarding his access to

discovery in his case. This letter was written prior to the Court’s order at docket 1166 directing

Benjamin’s earlier inquiry along these lines to Benjamin’s counsel. The recent letter indicates

that Benjamin has been unable to access all the discovery in his case, which resulted in a guilty

plea, which evidence Benjamin surmises may reveal the existence of undisclosed exculpatory

evidence. Benjamin’s court-appointed attorneys, Louis V. Fasulo, Esq., and Samuel M.

Braverman, Esq., are directed to contact Benjamin regarding these claims and this request, and,

by March 12, 2021, file a letter indicating what—if any—relief is being sought from the Court.

       The Clerk of Court is respectfully directed to mail a copy of this order to Benjamin.



        SO ORDERED.


                                                            
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: March 1, 2021
       New York, New York
Case 1:15-cr-00445-PAE Document 1170 Filed 03/01/21 Page 2 of 2
